Citation Nr: 1758655	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, and chronic pain syndrome.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, and chronic pain syndrome.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

6.  Entitlement to a rating in excess of 10 percent for a left hand fracture.



REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from January 1964 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing is of record.

In November 2016, the Board remanded the Veteran's increased rating claim for a left hand fracture for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to total disability rating due to individual unemployability (TDIU) has been raised by the record by the Veteran in his July 2015 VA Form 9 - Appeal to the Board of Veterans' Appeals and his August 2015 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder and a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 1982 rating decision, the Veteran's claim for service connection for an acquired psychiatric disorder was denied as the evidence failed to link his acquired psychiatric disorder to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the January 1982 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran is not shown to have a diagnosis of a left knee disorder.

4.  The Veteran is not shown to have a diagnosis of residuals of a TBI.

5.  The Veteran's left hand fracture residuals does not result in ankylosis of a digit; or thumb limitation of motion with a gap of more than 5.1 centimeters between the thumb pad and the fingers.

CONCLUSIONS OF LAW

1.  The January 1982 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

2.  New and material evidence has been received since the January 1982 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

6.  The criteria for a disability rating in excess of 10 percent for a left hand fracture have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5216-30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  VA attempted to obtain the Veteran's Social Security Administration (SSA) records; however, in February 2017, SSA reported that there were no medical records for the Veteran.  Finally, the Veteran testified at a hearing before the Board in August 2016.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was denied in January 1982.  The Veteran did not appeal the January 1982 rating decision, nor did he submit any new and material evidence within a year of the January 1982 rating decision.  See 38 C.F.R. §3.156(b).  The January 1982 rating decision thereby became final.

At the time of the January 1982 rating decision, the record consisted of the Veteran's service treatment records (STRs) and private medical records.

Evidence received since the January 1982 rating decision includes additional private treatment records and VA treatment records, as well as the testimony of the Veteran and the statements of his brother.  The Veteran testified that he experienced a parachute malfunction during his active service, which resulted in his acquired psychiatric disorder.  His testimony is corroborated by the statement of his brother and the Veteran's STRs.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a left knee disorder and residuals of a TBI, which he asserts are due to his active service.  He asserts that he experienced a parachute accident, which resulted in his left knee disorder and a TBI.

The Veteran's STRs show that that in August 1964, he was treated for forehead swelling.  While the Veteran had his dentures adjusted in August 1964, which the Veteran asserted was due to a head injury, STRs do not show any complaints, treatment, or diagnoses of a left knee disorder or residuals of a TBI during his active service.  At his separation physical in January 1965, he had a normal examination with no left knee or TBI symptoms noted or reported. 

The Veteran's treatment records do not show any diagnoses of a left knee disorder or residuals of a TBI.

At the February 2017 Board hearing, the Veteran testified that his left knee was not causing any problems.  He testified that during the parachute accident, his head hit the ground.

The Veteran has not submitted any medical evidence supporting his contention that he has a diagnosis of a left knee disorder or residuals of a TBI, or that any left knee disorder or residuals of a TBI is due to or the result of his active service.

At his hearing, the Veteran was specifically asked what residual symptomatology he had as a result of his reported TBI, but the Veteran did not report any symptoms, and his representative stated, "I think it's going to be relatively difficult to distinguish probably, because of his other symptoms, but the confusion, the rapid speech, the memory issues, the headaches that he has, that kind of thing."  As such, it is unclear that the Veteran has any residuals from any in-service head injury, and none of the medical treatment records show any treatment for any head injury residuals.

As such, the record does not show any current diagnosis of a left knee disorder or residuals of a TBI.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claims and entitlement to service connection for a left knee disorder and residuals of a TBI are denied.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In July 2013, the Veteran filed a service connection claim for a left hand fracture, which in a July 2015 rating decision and assigned noncompensable rating under Diagnostic Code 5228 effective July 24, 2013.  The Board remanded the claim in November 2016 for further development, to include undergoing a VA examination.  In an August 2017 rating decision, the Veteran was assigned a 10 percent rating effective July 24, 2013.

The Veteran is currently rated at 10 percent for his left hand fracture under Diagnostic Code 5228 for limitation of motion of the thumb.

Diagnostic Codes 5216 through 5227 evaluates ankylosis of the digits.  Diagnostic Codes 5229 and 5330 evaluates limitation of motion of the fingers.  The medical record does not document any of these conditions.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further.

Diagnostic Code 5228 evaluates limitation of motion of the thumb.  A 10 percent rating is assigned for a gap of 1 to 2 inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned for a gap of more than 2 inches (5.1 centimeters) between the thumb pad and the ringers, with the thumb attempting to oppose the fingers.

The Veteran's treatment records do not show any left hand symptoms or treatment.

In May 2017, the Veteran was afforded a VA examination.  He reported having flare-ups and that during flare-ups he must stop his activities and rest.  On examination, the examiner noted that there was a gap of 5 centimeters between the thumb bad and the fingers.  The examiner indicated that there was evidence of pain with use of the hand and objective evidence of localized tenderness or pain on palpation.  The examiner indicated that repetitive use testing did not result in any additional functional loss or range of motion.  The examiner reported that during flare-ups, the Veteran had functional loss that included pain, fatigue, weakness, and lack of endurance.  He retained slightly reduced 4/5 hand grip strength.

Here, the Veteran was found to have limitation of motion of the thumb with a gap of 5 centimeters between the thumb pad and the fingers, which is equivalent to a 10 percent rating.  He did not have limitation of motion of the thumb with a gap of more than 5.1 centimeters, which is equivalent to a 20 percent rating, the highest rating available.

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the Veteran's left hand fracture.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the VA examiner noted that repetitive motion testing did not result in any additional functional loss or range of motion.  The Veteran also retained slightly reduced 4/5 strength at the VA examination.  Thus, greater ratings are not warranted under DeLuca.  That is, pain has not been shown to be so functionally limiting that the Veteran effectively has limitation of motion of the thumb with a gap of more than 5.1 centimeters.

Accordingly, a schedular rating in excess of 10 percent for the Veteran's left hand fracture is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for a left knee disorder is denied.

Service connection for residuals of a TBI is denied.

A rating in excess of 10 percent for a left hand fracture is denied.


REMAND

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, the Veteran's STRs show that he treated for left arm and hand symptoms with right forehead swelling in August 1968.  He went AWOL afterwards and was separated from service in January 1965.

At the August 2016 Board hearing, the Veteran testified that he experienced a parachute accident in August 1968.  He testified that he was hospitalized for three to four days followed by physical therapy afterwards.  

The Veteran's brother reported that he recalled his father being notified of the Veteran's hospitalization during his active service.

The Veteran asserts that his in-service parachute accident caused his acquired psychiatric disorder.  While there is no specific mention of a parachute accident in the service treatment records, there are service treatment records which align with the Veteran's accounts.  Moreover, there is the credible lay testimony which when taken in conjunction with the service treatment records, serves to establish the occurrence of the in-service parachute accident.

In December 2015, the Veteran underwent a private psychological evaluation and was diagnosed with PTSD, bipolar disorder, anxiety disorder, and chronic pain syndrome.  However, the evaluation report contains no opinion regarding etiology.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion on the etiology of any current acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's service connection claim for a left shoulder disorder, the Veteran's STRs show that he was unable to move his left arm in August 1968, after the conceded parachute accident, although x-rays showed no fracture at the time.  He later injured his left shoulder in a motorcycle accident in 1988.  A January 2008 left shoulder x-ray showed deformity of the humeral head/neck with old surgical neck fracture and some callous formation.  As such, this evidence is sufficient to trigger VA's duty to provide a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability and should offer the following opinion:  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder, to include PTSD (pursuant to DSM-5), bipolar disorder, anxiety disorder, and/or chronic pain syndrome, either began during or was otherwise caused by the Veteran's active service, to include as a result of an in-service parachute accident.  
If PTSD is diagnosed, the examiner must identify the stressor event or events supporting the diagnosis.  A complete rationale for any opinion offered is required.

If a diagnosis of PTSD is not found to be warranted, the examiner should specifically explain what criteria are not met, and should explain why the diagnosis of PTSD that was rendered by the private medical professional is not considered to be accurate.

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any left shoulder disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any left shoulder disorder had its onset in service or is otherwise related to his active service, to include as a result of an in-service parachute accident.  Why or why not?  In providing this opinion, the examiner should address the relevance, if any, of the Veteran's motorcycle accident in 1988.

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


